Citation Nr: 1218016	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  10-23 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right thumb.

2.  Entitlement to service connection for right elbow arthritis.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a chronic left wrist strain.

5.  Entitlement to service connection for a chronic left ankle strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to August 1976, with service in the Army National Guard of South Carolina from February 1976 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The issues of entitlement to service connection for a right elbow disorder, entitlement to service connection for a kidney disorder, and entitlement to service connection for a left ankle disorder are addressed in the remand portion of the decision below, and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right thumb disorder is related to active duty service.

2.  The Veteran's left ankle disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's right thumb disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The Veteran's left ankle disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the Veteran's claims for entitlement to service connection for a right thumb disorder and a left ankle disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for a right thumb disorder and a left ankle disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

During an October 2011 hearing before the Board, the Veteran testified that he injured his right thumb during service and his left ankle while on active duty for training in the U.S. Army Reserves.  

The Veteran's service treatment records reveal complaints of and treatment for a right thumb disorder and a left ankle disorder during his period of active duty service.  Specifically, May 1976 service treatment records show that the Veteran complained of a right thumb injury and that he had a mild sprain of the metacarpophalangeal joint of the right thumb.  A July 1976 service treatment record reflects that the Veteran sprained his left ankle.  

In his April 2010 substantive appeal, the Veteran argued that he injured his right thumb when he fell off of a vehicle during active duty service.  He also indicated that during his annual two weeks of training at Fort Benning, he stepped into a pothole and twisted his left ankle.  He noted that he sought medical treatment for his left ankle injury, and that ankle strain was diagnosed.

In December 2008, the Veteran underwent a VA joints examination.  He stated that he had right thumb pain which started during boot camp and was constant.  He reported that his finger swelled and popped, but that it did not grind.  He denied the use of a splint or brace, and reported that he took pain medication.  The Veteran also reported left ankle pain, which started when he twisted his ankle in the 1980s.  He complained of constant left ankle pain, with swelling and popping but no grinding.  He noted that he used a cane, but no crutches, and that he also relied on pain medication.  He stated that his pain flared-up weekly, which lasted all day, and caused him to limp and sit frequently.  

Physical examination of the right thumb revealed pain to palpation on the metacarpophalangeal joint, and on the interphalangeal joint with no edema.  Finger strength was 5/5.  The Veteran could bring the thumb to the transverse crease and sensation was normal.  The thumb was warm and pink, with brisk capillary refill.  There was pain on range of motion of the right thumb.  Examination of the left ankle showed pain to palpation with edema.  The Veteran could dorsiflex to 20 degrees with pain, and plantar flex to 45 degrees with pain.  An x-ray of the right thumb revealed mild right thumb osteoarthritis.  An x-ray of the left ankle was negative.  The diagnoses included chronic degenerative osteoarthritis of the right thumb and chronic left ankle strain.

In a January 2009 VA opinion, the examiner who provided the December 2008 VA examination opined that the Veteran's left ankle strain was "less likely than not due to probability related to service," noting that there was "no evidence of complaint of left ankle pain while in service."  Thereafter, in a February 2009 supplemental opinion, the examiner stated that, although there was "one notation of left ankle sprain in 1976," there was "no apparent indication of any chronic ankle condition" and concluded that it was "less likely than not, 50/50 probability, that the patient had a chronic left ankle condition in service."  The examiner indicated that the Veteran's claims file was reviewed prior to preparing the opinion.

VA treatment records from April 2009 reveal that the Veteran reported that he injured his thumb and left ankle in 1976 during boot camp.  The diagnoses included traumatic degenerative arthritis of the right thumb and chronic arthralgia of the left ankle.  

In January 2010, the Veteran underwent another VA examination.  The Veteran reported that he fractured his right thumb during boot camp in 1976 and reported that he had right thumb pain all day, every day.  He noted that his finger swelled and popped, but that it did not grind.  He stated that he did not use a splint or a brace, but reported that he used pain medication.  He indicated that the pain was worse in cold weather, that he had difficulty gripping, and that he was unable to lift more than 10 pounds.  Physical examination revealed the right thumb to had "some" edema with pain to palpation.  The Veteran was unable to flex the digit to the transverse crease but was able to oppose the digit to the fourth and fifth digits.  The right grip was slightly weaker than the left grip.  There was no pain on range of motion and no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  The diagnosis was mild osteoarthritis of the right thumb.  After reviewing the Veteran's claims file, the examiner stated that the Veteran's osteoarthritis of the right thumb was "not related to service."  The examiner noted that although there was inservice evidence of a right thumb injury, examinations performed in 1980, 1984, 1988, and 1992 did not mention any complaints of thumb pain or thumb disorder.

After a thorough review of the evidence of record, the Board concludes that service connection for a right thumb disorder and a left ankle disorder is warranted.  There is evidence of current diagnoses of chronic degenerative osteoarthritis of the right thumb and chronic left ankle strain.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, the Veteran's service treatment records from his period of active duty service reflect complaints of, and treatment for, a right thumb disorder and a left ankle disorder.  Thus, there is evidence of inservice incurrence of a right thumb injury and a left ankle injury.

The Board acknowledges that the February 2009 VA examiner found that it was "less likely than not" that the Veteran's left ankle disorder was related to service because there was "no apparent indication of any chronic ankle condition."  However, the examiner did not address the Veteran's lay statements that he had left ankle pain continuously since his inservice injury.  Moreover, the examiner did not provide sufficient rationale for the statement that there was "no apparent indication of any chronic ankle condition."  As the February 2009 VA examiner failed to address the Veteran's lay statements of continuous left ankle symptoms since active duty service, the Board affords little probative weight to the February 2009 VA opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  Similarly, although the January 2010 VA examiner concluded that the Veteran's right thumb disorder was not related to service, the examiner failed to discuss the Veteran's lay statements of continuous right thumb symptoms since his inservice injury.  In addition, the only rationale for the examiner's opinion that the Veteran's right thumb disorder was not related to his active duty service was the examiner's findings that the periodic evaluations from 1980, 1984, 1988, and 1992 did not mention any complaints of thumb pain or a thumb disorder.  As the January 2010 examiner did not comment on the Veteran's statements of right thumb symptoms since service discharge and instead relied on the absence of evidence in the service treatment records to reach the conclusion that the Veteran's right thumb disorder is not related to active duty service, the Board finds the January 2010 examination to be inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination was inadequate where examiner did not comment on Veteran's report of in-service injury but relied on absence of evidence in service medical records to provide negative opinion).  As the Board affords little probative value to the February 2009 and January 2010 VA opinions, there is no probative medical evidence of record which speaks to the etiology of the Veteran's current right thumb and left ankle disorders.

The Board finds the Veteran's statements with respect to the history of his right thumb and left ankle disorder are competent evidence to establish continuity of symptomatology since service discharge.  Specifically, the Veteran contends that he had right thumb and left ankle pain and swelling since his injuries during service.  Moreover, the Veteran's service treatment records support his argument that he injured his right thumb during service.  Although the Veteran reported differing dates that he injured his left ankle, his service treatment records conclusively show that he injured his left ankle during active duty service.  Although there may have been some inconsistency with the Veteran's report of when he initially injured his left ankle, the Veteran has provided competent and consistent statements indicating that he had right thumb and left ankle symptoms since the inservice injuries.  Moreover, the Board finds no reason to doubt the Veteran's credibility.  Thus, the Board accepts the Veteran's statements as competent and credible evidence that he had right thumb and left ankle symptoms consistently since service discharge, and there is no evidence in the record to contradict his assertions.  See Buchanan, 451 F.3d at 1337.

Accordingly, as there is evidence of inservice incurrence of a right thumb injury and a left ankle injury, current diagnoses of a right thumb disorder and a left ankle disorder, and continuity of right thumb and left ankle symptomatology since service discharge, service connection for a right thumb disorder and left ankle disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right thumb disorder is granted.

Service connection for a left ankle disorder is granted.


REMAND

The Veteran is seeking service connection for a right elbow disorder, kidney stones, and a left wrist disorder.  The Veteran's service treatment records reveal an undated report of medical history in which the Veteran reported a history of kidney stones and an undated service treatment record which notes that the Veteran had right elbow pain.  In addition, in an April 2010 substantive appeal, the Veteran reported that he injured his right elbow and left wrist during his two-week annual training for the U.S. Army National Guard at Fort Stewart.  The Veteran also stated that he was treated for a kidney stone during a weekend drill training.  In November 2009 lay statements, E.N., L.G., and B.M. all reported that the Veteran had a kidney stone during training in August 1987.  

The Veteran, E.N., L.G., and B.M. report that his right elbow disorder, kidney stones, and left wrist disorder occurred after the Veteran's period of active military service.  However, although the Veteran's service treatment records note right elbow pain and a history of kidney stones, they do not show that the Veteran had these symptoms during his active duty service or during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Review of the claims file does not show that the Veteran's service personnel records have been obtained to verify his periods of ACDUTRA and INACDUTRA.  Accordingly, a remand is required so that an attempt can be made to obtain any service records which would verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA.  38 C.F.R. § 3.159(c)(2). 

In addition, although the Veteran reported that he injured his right elbow and left wrist during annual training at Fort Stewart and that he had a kidney stone during a weekend training drill, the Veteran has not provided any approximate dates of these events.  Accordingly, the RO should request that the Veteran submit a statement indicating the approximate dates of his right elbow and left wrist injuries, and the approximate date of his kidney stone.  Thereafter, the Veteran should be provided with VA examinations addressing the etiology of his right elbow disorder, left wrist disorder, and kidney stones.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to request a comprehensive statement containing as much detail as possible regarding his claimed right elbow injury, left wrist injury, and kidney stone disorder.  The Veteran must be asked to provide specific details of the claimed injuries, such as dates, places, symptoms, and treatment.  The RO must ask the Veteran to comment specifically on the approximate date of which each injury occurred.  The Veteran must be advised that this information is vitally necessary to establish his claims.  

2.  The RO must contact the National Personnel Records Center and all other appropriate sources, to obtain the Veteran's complete service personnel records in order to identify his various periods of ACDUTRA and INACDUTRA from 1976 to 1995.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  After completion of the above actions, and whether or not the Veteran provides the requested statement, the Veteran must be afforded VA examinations to determine the etiology of his currently diagnosed right elbow disorder, left wrist disorder, and kidney stone disorder.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary must be conducted.  Following a review of the evidence of record, and with consideration of the Veteran's lay statements of record, as well as his testimony before the Board, and the lay statements provided by E.N., L.G., and B.M., the examiner must state whether any currently diagnosed right elbow disorder, left wrist disorder, or kidney stone disorder is related to the Veteran's active duty service, to include any verified ACDUTRA or INACDUTRA.  The examiner must specifically discuss the Veteran's reports of continuous right elbow symptoms, left wrist symptoms, and kidney stone symptoms during service and since service discharge, as well as the lay statements provided by E.N., B.M., and L.G.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

5.  The VA examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If a report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


